


Exhibit 10.3

 

 

 

[g136643km01i001.jpg]

 

DATE:

August 8, 2012

 

 

TO:

Affiliated Managers Group, Inc.

 

600 Hale Street

 

Prides Crossing, MA 01965

ATTENTION:

Jay C. Horgen

FACSIMILE:

(617) 747-3380

 

 

FROM:

Bank of America, N.A.

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

One Bryant Park

 

New York, NY 10036

 

Attn: John Servidio

TELEPHONE:

(646) 855-2527

FACSIMILE:

(704) 208-2869

 

 

SUBJECT:

Registered Forward Transactions

 

 

REFERENCE NUMBER(S):

As provided in the Pricing Supplement for the particular Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of one or more transactions to be entered into between Bank
of America, N.A. (“Dealer”) and Affiliated Managers Group, Inc. (“Counterparty”)
on the Trade Date(s) referenced below (each, a “Transaction”).  This
Confirmation constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.  This Confirmation constitutes the entire agreement
and understanding of the parties with respect to the subject matter and terms of
the Transactions and supersedes all prior or contemporaneous written and oral
communications with respect thereto.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation.  In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transactions to which this Confirmation relates on the terms and
conditions set forth below.

 

This Confirmation and the pricing supplement delivered hereunder for a
particular Transaction evidence a complete and binding agreement between Dealer
and Counterparty as to the terms of each Transaction to which this Confirmation
relates.  This Confirmation, together with all other Confirmations of Equity
Contracts (as defined in “Netting and Set-off” below), shall supplement, form a
part of, and be subject to an agreement in the form of the ISDA 2002 Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed an
agreement in such form (without any Schedule except for the election of United
States dollars (“USD”) as the Termination Currency and such other elections set
forth in this Confirmation).  In the event of any inconsistency between the
provisions of the Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transactions to which this Confirmation relates. 
The parties hereby agree that, other than the Transactions to which this
Confirmation relates and any other Equity Contract, no other Transaction shall
be governed by the Agreement.

 

The terms of each Transaction to which this Confirmation relates are as follows:

 

--------------------------------------------------------------------------------


 

General Terms:

 

 

 

 

 

Trade Date:

 

For the first Transaction governed hereby, the date hereof.  For each subsequent
Transaction governed hereby, the first Scheduled Trading Day of each calendar
quarter commencing with October 1, 2012, and ending with the first Scheduled
Trading Day in July 2013, unless prior to the Effective Date for such
Transaction, either party notifies the other that there shall not be a
Transaction for that calendar quarter.

 

 

 

Effective Date:

 

The first day occurring on or after the applicable Trade Date on which Shares
are sold pursuant to the Amended and Restated Distribution Agency Agreement
dated as of August 8, 2012 between Counterparty and Merrill Lynch, Pierce,
Fenner & Smith Incorporated (the “Distribution Agreement”)

 

 

 

Seller:

 

Counterparty

 

 

 

Buyer:

 

Dealer

 

 

 

Shares:

 

The common stock of Counterparty, par value USD 0.01 per share (Ticker Symbol: 
“AMG”)

 

 

 

Number of Shares:

 

For each Transaction, the aggregate number of Shares sold pursuant to the
Distribution Agreement during the period from and including the applicable Trade
Date through and including the applicable Hedge Completion Date; provided,
however, that on each Settlement Date, the Number of Shares for such Transaction
shall be reduced by the number of Settlement Shares to be settled on such date.

 

 

 

Hedge Completion Date:

 

For each Transaction, the earliest of (i) the date specified in writing as the
Hedge Completion Date for such Transaction by the Counterparty, (ii) any
Settlement Date for such Transaction, and (iii) the last Scheduled Trading Day
of the calendar quarter in which the Trade Date for such Transaction occurs;
provided that Counterparty shall be obligated to specify as the Hedge Completion
Date the first date after the Effective Date on which Shares are sold pursuant
to the Additional Distribution Agency Agreement (as defined in the Distribution
Agreement).  Promptly after each Hedge Completion Date, Dealer will furnish
Counterparty with a pricing supplement (the “Pricing Supplement”) substantially
in the form of Annex A hereto specifying for the relevant Transaction the Number
of Shares as of the Hedge Completion Date (the “Initial Number of Shares”), the
Initial Forward Price and the Final Date, all determined in accordance with the
terms hereof.

 

 

 

Initial Forward Price:

 

98.50% of the volume weighted average price at which the Shares are sold
pursuant to the Distribution Agreement during the period from and including the
applicable Trade Date through and including the applicable Hedge Completion
Date.

 

 

 

Forward Price:

 

(a)       On the Hedge Completion Date, the Initial Forward Price; and

 

 

 

 

 

(b)       on each calendar day thereafter, (i) the Forward Price as of the
immediately preceding calendar day multiplied by (ii) the sum of 1 and the Daily
Rate for such day.

 

2

--------------------------------------------------------------------------------


 

Daily Rate:

 

For any day, (i) (a) USD-Federal Funds Rate for such day minus (b) the Spread
divided by (ii) 365.

 

 

 

USD-Federal Funds Rate:

 

For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FedsOpen <Index><GO>“ on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears for a particular day on such page, the rate for the immediately
preceding day for which a rate does so appear shall be used for such day.

 

 

 

Spread:

 

0.95%

 

 

 

Prepayment:

 

Not Applicable

 

 

 

Variable Obligation:

 

Not Applicable

 

 

 

Exchange:

 

The New York Stock Exchange

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Clearance System:

 

The Depository Trust Company

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 

 

 

Early Closure:

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Settlement:

 

 

 

 

 

Settlement Currency:

 

USD (all amounts shall be converted to the Settlement Currency in good faith and
in a commercially reasonable manner by the Calculation Agent)

 

 

 

Settlement Date:

 

Any Scheduled Trading Day following the first day occurring on or after the
applicable Trade Date on which Shares are sold pursuant to the Distribution
Agreement and up to and including the applicable Final Date that is either:

 

(a)   designated by Counterparty as a “Settlement Date” by a written notice (a
“Settlement Notice”) delivered to Dealer no less than (i) one Scheduled Trading
Day prior to such Settlement Date and five Scheduled Trading Days prior to such
Final Date, if Physical Settlement applies, and (ii) five Scheduled Trading Days
prior to such Settlement Date, which may be such Final Date, if Cash Settlement
or Net Stock Settlement applies; provided that if Cash Settlement or Net Stock
Settlement applies, any Settlement Date, including a Settlement Date on the
scheduled Final Date, shall be deferred until the date on which Dealer is able
to completely unwind its hedge with respect to the portion of the Number of
Shares to be settled if Dealer is unable to completely unwind its hedge with
respect to the portion of the Number of Shares to be settled during the Unwind
Period due to the restrictions of Rule 10b-18 (“Rule 10b-18”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) agreed to
hereunder, the

 

3

--------------------------------------------------------------------------------


 

 

 

existence of any Suspension Day or Disrupted Day or the lack of sufficient
liquidity in the Shares during the Unwind Period (as determined by the
Calculation Agent); provided further that if Dealer shall fully unwind its hedge
with respect to the portion of the Number of Shares to be settled during an
Unwind Period by a date that is more than three Scheduled Trading Days prior to
a Settlement Date specified above, Dealer may, by written notice to
Counterparty, specify any Scheduled Trading Day prior to such original
Settlement Date as the Settlement Date; or

 

(b)   designated by Dealer as a Settlement Date pursuant to the “Acceleration
Events” provisions below;

 

provided that the applicable Final Date will be a Settlement Date if on such
date the applicable Number of Shares for which a Settlement Date has not already
been designated is greater than zero; provided further that if any Settlement
Date specified above is not an Exchange Business Day, the Settlement Date shall
instead be the next Exchange Business Day; and provided further that, following
the occurrence of at least three consecutive Suspension Days during an Unwind
Period and while such Suspension Days are continuing, Dealer may designate any
subsequent Exchange Business Day as the Settlement Date with respect to the
portion of the Settlement Shares, if any, for which Dealer has determined an
Unwind Purchase Price during such Unwind Period, it being understood that the
Unwind Period with respect to the remainder of such Settlement Shares shall
recommence on the next succeeding Exchange Business Day that is not a Suspension
Day.

 

 

 

Final Date:

 

For each Transaction, the first anniversary of the applicable Hedge Completion
Date (or if such day is not a Scheduled Trading Day, the next following
Scheduled Trading Day)

 

 

 

Early Settlement Fee:

 

If a Settlement Date for a Transaction occurs on or prior to the date that is
two months after the applicable Hedge Completion Date (an “Early Unwind Date”),
Counterparty shall pay to Dealer the Early Settlement Fee for such Early Unwind
Date; provided that no Early Settlement Fee shall be payable if (i) the
USD-Federal Funds Rate is less than the Spread on such Early Unwind Date or
(ii) such Early Unwind Date occurs as a result of the designation by Dealer of a
Settlement Date resulting from an event or events outside Counterparty’s
control.  “Early Settlement Fee” means, for any Early Unwind Date, an amount of
cash equal to (a) the number of Settlement Shares for such Settlement Date
multiplied by (b) the applicable Initial Forward Price multiplied by (c) 0.50%
multiplied by (d) the number of calendar days in the period from but excluding
such Early Unwind Date to and including the applicable Early Settlement Fee Date
divided by (e) 365.

 

 

 

Settlement Shares:

 

(a)       With respect to any Settlement Date other than the Final Date, the
number of Shares designated as such by Counterparty in the relevant Settlement
Notice or designated pursuant to the “Acceleration Events” provisions below, as
applicable; provided that the Settlement Shares so designated shall (i) not
exceed the applicable Number of Shares at that time and (ii) be at least equal
to the lesser of 100,000 and such Number of Shares at that time; and

 

 

 

 

 

(b)       with respect to the Settlement Date on the Final Date, a number of
Shares equal to the applicable Number of Shares at that time;

 

4

--------------------------------------------------------------------------------


 

 

 

in each case with the applicable Number of Shares determined taking into account
pending Settlement Shares for the relevant Transaction.

 

 

 

Settlement Method Election:

 

Physical Settlement, Cash Settlement, or Net Stock Settlement, at the election
of Counterparty, in its sole discretion, as set forth in a Settlement Notice;
provided that if Counterparty elects Cash Settlement or Net Stock Settlement, it
shall be deemed to have repeated the representations contained under “Securities
Laws Representations and Agreements” below; provided further that if no election
is made by Counterparty, Physical Settlement shall apply.  The parties hereto
acknowledge that Counterparty cannot be obligated to settle any Transaction by
cash payment unless Counterparty elects Cash Settlement; provided, however, that
the foregoing shall not apply to the payment of an Early Settlement Fee if the
Early Unwind Date occurs as the result of the designation by Counterparty of a
Settlement Date.

 

 

 

Physical Settlement:

 

If Physical Settlement is applicable, then Counterparty shall deliver to Dealer
through the Clearance System a number of Shares equal to the Settlement Shares
for such Settlement Date, and Dealer shall pay to Counterparty, by wire transfer
of immediately available funds to an account designated by Counterparty, an
amount equal to the Physical Settlement Amount for such Settlement Date.

 

 

 

Physical Settlement Amount:

 

For any Settlement Date for which Physical Settlement is applicable, an amount
equal to the product of (a) the applicable Forward Price in effect on the
relevant Settlement Date multiplied by (b) the Settlement Shares for such
Settlement Date.

 

 

 

Cash Settlement:

 

On any Settlement Date in respect of which Cash Settlement applies, if the Cash
Settlement Amount is a positive number, Dealer will pay the Cash Settlement
Amount to Counterparty.  If the Cash Settlement Amount is a negative number,
Counterparty will pay the absolute value of the Cash Settlement Amount to
Dealer.  Such amounts shall be paid on such Settlement Date.

 

 

 

Cash Settlement Amount:

 

An amount determined by the Calculation Agent equal to: (i)(A) the applicable
Forward Price as of the first day of the applicable Unwind Period minus (B) the
weighted average price (the “Unwind Purchase Price”) at which Dealer purchases
Shares during the Unwind Period to unwind its hedge with respect to the portion
of the applicable Number of Shares to be settled during the Unwind Period
(including, for the avoidance of doubt, purchases on any Suspension Day or
Disrupted Day in part), taking into account Shares anticipated to be delivered
or received if Net Stock Settlement applies, and the restrictions of Rule 10b-18
under the Exchange Act agreed to hereunder, plus USD 0.02, multiplied by
(ii) the Settlement Shares.

 

 

 

Net Stock Settlement:

 

On any Settlement Date in respect of which Net Stock Settlement applies, if the
Cash Settlement Amount is a (i) positive number, Dealer shall deliver a number
of Shares to Counterparty equal to the Net Stock Settlement Shares, or
(ii) negative number, Counterparty shall deliver a number of Shares to Dealer
equal to the Net Stock Settlement Shares; provided that if Dealer determines in
its good faith judgment that it would be required to deliver Net Stock
Settlement Shares to Counterparty, Dealer may elect to deliver a portion of such
Net Stock Settlement Shares on one or more dates prior to the applicable
Settlement Date.

 

5

--------------------------------------------------------------------------------


 

Net Stock Settlement Shares:

 

With respect to a Settlement Date, the absolute value of the Cash Settlement
Amount divided by the applicable Unwind Purchase Price, with the number of
Shares rounded up in the event such calculation results in a fractional number.

 

 

 

Unwind Period:

 

For each Transaction, the period from and including the first Exchange Business
Day following the date Counterparty elects Cash Settlement or Net Stock
Settlement in respect of a Settlement Date for such Transaction through the
third Scheduled Trading Day preceding such Settlement Date (as such date may be
changed by Dealer as described in the first proviso in clause (a) of the
definition of Settlement Date above and provided that Dealer may truncate any
Unwind Period pending (and reduce the Settlement Shares for such Unwind Period
to the portion thereof, if any, for which Dealer has determined an Unwind
Purchase Price) at the time Dealer designates a Settlement Date pursuant to the
“Acceleration Events” provisions below, effective upon such designation).

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Suspension Day:

 

Any day on which Dealer determines based on the advice of outside counsel of
national standing that Cash Settlement or Net Stock Settlement may violate
applicable securities laws or cause Dealer to not be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.  Dealer shall promptly notify
Counterparty if it receives such advice from its counsel.

 

 

 

Share Cap:

 

Except as provided under “Private Placement and Registration Procedures” below,
in no event will Counterparty be required to deliver to Dealer on any Settlement
Date, whether pursuant to Physical Settlement, Net Stock Settlement, any Private
Placement Settlement or any Registration Settlement, a number of Shares in
excess of (i) the applicable Initial Number of Shares minus (ii) the aggregate
number of Shares delivered by Counterparty to Dealer under the applicable
Transaction prior to such Settlement Date.

 

 

 

Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

 

 

Extraordinary Events:

 

 

 

 

 

New Shares:

 

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in (i) shall be deleted in its entirety and replaced with “publicly
quoted, traded or listed on any of the New York Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

 

 

 

Consequences of Merger Events:

 

 

 

 

 

(a)   Share-for-Share:

 

Cancellation and Payment

 

 

 

(b)   Share-for-Other:

 

Cancellation and Payment

 

 

 

(c)   Share-for-Combined:

 

Cancellation and Payment

 

 

 

Tender Offer:

 

Applicable

 

6

--------------------------------------------------------------------------------


 

Consequences of Tender Offers:

 

 

 

 

 

(a)   Share-for-Share:

 

Cancellation and Payment

 

 

 

(b)   Share-for-Other:

 

Cancellation and Payment

 

 

 

(c)   Share-for-Combined:

 

Cancellation and Payment

 

 

 

Composition of Combined Consideration:

 

Not Applicable

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment

 

 

 

 

 

In addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions,
it will also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer; provided, however, that all
calculations, adjustments, specifications, choices and determinations by the
Determining Party shall be made in good faith and in a commercially reasonable
manner.  The parties agree that they will work reasonably to resolve any
disputes.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or public announcement of the formal or informal
interpretation” and (ii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date.”  For the avoidance of doubt, “a materially increased cost in
performing its obligations under such Transaction” includes any materially
increased cost to acquire, establish, re-establish, substitute, maintain, unwind
or dispose of any Hedge Positions.

 

 

 

Increased Cost of Stock Borrow:

 

Applicable; provided that Section 12.9(b)(v) of the Equity Definitions is hereby
amended by (A) adding the word “or” immediately before subsection “(B)” and
deleting the comma at the end of subsection (A); and (B)(1) deleting subsection
(C) in its entirety, (2) deleting the word “or” immediately preceding subsection
(C) and (3) replacing in the penultimate sentence the words “either party” with
“the Hedging Party” and (4) deleting clause (X) in the final sentence.

 

 

 

Initial Stock Loan Rate:

 

45 basis points per annum

 

 

 

Hedging Party:

 

Dealer

 

 

 

Insolvency Filing:

 

Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, upon any Insolvency Filing or other proceeding under the
U.S. Bankruptcy Code in respect of the Issuer, each Transaction shall
automatically terminate on the date thereof without further liability of either

 

7

--------------------------------------------------------------------------------


 

 

 

party to this Confirmation to the other party (except for any liability in
respect of any breach of representation or covenant by a party under this
Confirmation prior to the date of such Insolvency Filing or other proceeding),
it being understood that each Transaction is a contract for the issuance of
Shares by the Issuer.

 

 

 

Determining Party:

 

For all applicable Additional Disruption Events, Dealer; provided, however, that
all calculations, adjustments, specifications, choices and determinations by the
Determining Party shall be made in good faith and in a commercially reasonable
manner.  The parties agree that they will work reasonably to resolve any
disputes.

 

 

 

 

Acknowledgments:

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

Transfer:

 

Notwithstanding anything to the contrary herein or in the Agreement, Dealer may
assign, transfer and set over all rights, title and interest, powers, privileges
and remedies of Dealer under each Transaction, in whole or in part, to an
affiliate of Dealer, or any entity sponsored or organized by, or on behalf of or
for the benefit of, Dealer without the consent of Counterparty; provided that
either (A) any such assignment, transfer or set over does not affect Dealer’s
obligations hereunder, or (B) (i) the long-term, unsecured and unsubordinated
credit rating (“Credit Rating”) of the transferee or assignee (or any guarantor
of its obligations under the transferred Transactions) is equal to or greater
than the Credit Rating of Dealer, as specified by either Standard & Poor’s
Ratings Services or Moody’s Investors Service, Inc. (or their respective
successors), at the time of such assignment, transfer or set over, and (ii) such
assignment, transfer or set over is made in connection with the transfer of all
or substantially all similar transactions to which Dealer is a party resulting
from the enactment of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 and rules and regulations thereunder.  No later than promptly
following any such assignment, transfer or set over, Dealer shall notify
Counterparty as to whether the transfer, assignment or set over is pursuant to
subclause (A) or subclause (B) above.  In the event of any transfer or
assignment of any rights, title and interest, powers, privileges and remedies of
Dealer under any Transaction, the transferee or assignee shall assume and enter
into all of the transferor’s covenants and representations under Sections 3(e),
3(f), 4(a)(i) and 4(a)(iii) of the Agreement or enter into new covenants and
representations that are agreed by the other party under the Agreement, and the
identity of the transferee or assignee shall be entered on the books and records
maintained by each party or its respective agents.

 

 

 

Calculation Agent:

 

Dealer.  All calculations and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner.  The parties agree
that they will work reasonably to resolve any disputes.

 

8

--------------------------------------------------------------------------------


 

Account Details:

 

 

 

 

 

(a)   Account for delivery of Shares to Dealer:

 

To be furnished

 

 

 

(b)   Account for payments to Counterparty:

 

To be furnished

 

 

 

(c)   Account for payments to Dealer:

 

Bank of America

New York, NY

SWIFT:  BOFAUS3N

Bank Routing:  026-009-593

Account Name:  Bank of America

Account No.:  0012334-61892

 

 

 

Offices:

 

 

 

 

 

The Office of Counterparty for each Transaction is:

Inapplicable, Counterparty is not a Multibranch Party.

 

 

The Office of Dealer for each Transaction is:

New York

 

 

 

Bank of America, N.A.

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

One Bryant Park

 

New York, NY 10036

 

Attention:

John Servidio

 

Telephone:

(646) 855-2527

 

Facsimile:

(704) 208-2869

 

Notices:  For purposes of this Confirmation:

 

(a)

Address for notices or communications to Counterparty:

 

 

 

Affiliated Managers Group, Inc.

 

600 Hale Street

 

Prides Crossing, MA  01965

 

Telephone:

(617) 747-3300

 

Facsimile:

(617) 747-3380

 

Attention:

Jay C. Horgen

 

 

 

(b)

Address for notices or communications to Dealer:

 

 

 

Bank of America, N.A.

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

One Bryant Park

 

New York, NY 10036

 

Attention:

John Servidio

 

 

 

 

Telephone:

(646) 855-2527

 

Facsimile:

(704) 208-2869

 

9

--------------------------------------------------------------------------------


 

Effectiveness; Distribution Agreement; Interpretive Letter.

 

Conditions to Effectiveness.  Each Transaction shall be effective if and only if
Shares are sold on or after the applicable Trade Date and on or prior to the
applicable Hedge Completion Date pursuant to the Distribution Agreement.  If the
Distribution Agreement is terminated prior to any such sale of Shares
thereunder, the parties shall have no further obligations in connection with the
relevant Transaction, other than in respect of breaches of representations or
covenants on or prior to such date.

 

Distribution Agreement Representations, Warranties and Covenants.  On each Trade
Date and on each date on which Dealer or its affiliates delivers a prospectus in
connection with a sale to hedge a Transaction, Counterparty repeats and
reaffirms as of such date all of the representations and warranties contained in
the Distribution Agreement.  Counterparty hereby agrees to comply with its
covenants contained in the Distribution Agreement as if such covenants were made
in favor of Dealer.

 

Interpretive Letter.  Counterparty agrees and acknowledges that each Transaction
is being entered into in accordance with the October 9, 2003 interpretive letter
from the staff of the Securities and Exchange Commission to Goldman, Sachs & Co.
(the “Interpretive Letter”) and agrees to take all actions, and to omit to take
any actions, reasonably requested by Dealer for each Transaction to comply with
the Interpretive Letter.  Without limiting the foregoing, Counterparty agrees
that neither it nor any “affiliated purchaser” (as defined in Regulation M
(“Regulation M”) promulgated under the Exchange Act) will, directly or
indirectly, bid for, purchase or attempt to induce any person to bid for or
purchase, the Shares or securities that are convertible into, or exchangeable or
exercisable for, Shares during any “restricted period” as such term is defined
in Regulation M.  In addition, Counterparty represents that it is eligible to
conduct a primary offering of Shares on Form S-3, the offering contemplated by
the Distribution Agreement complies with Rule 415 under the Securities Act of
1933, as amended (the “Securities Act”), and the Shares are “actively traded” as
defined in Rule 101(c)(1) of Regulation M.

 

Agreements and Acknowledgments Regarding Shares:

 

(i)            Counterparty agrees and acknowledges that, in respect of any
Shares delivered to Dealer hereunder, such Shares shall be newly issued (unless
mutually agreed otherwise by the parties) and upon such delivery, duly and
validly authorized, issued and outstanding, fully paid and nonassessable, free
of any lien, charge, claim or other encumbrance and not subject to any
preemptive or similar rights and shall, upon such issuance, be accepted for
listing or quotation on the Exchange.

 

(ii)           Counterparty agrees and acknowledges that Dealer will hedge its
exposure to each Transaction by selling Shares borrowed from third party
securities lenders or other Shares pursuant to a registration statement, and
that, pursuant to the terms of the Interpretive Letter, the Shares (up to the
Initial Number of Shares) delivered, pledged or loaned by Counterparty to Dealer
in connection with each Transaction may be used by Dealer to return to
securities lenders without further registration under the Securities Act. 
Accordingly, Counterparty agrees that the Shares that it delivers, pledges or
loans to Dealer on or prior to the final Settlement Date will not bear a
restrictive legend and that such Shares will be deposited in, and the delivery
thereof shall be effected through the facilities of, the Clearance System.

 

(iii)          Counterparty has reserved and will keep available at all times,
free from preemptive or similar rights and free from any lien, charge, claim or
other encumbrance, authorized but unissued Shares at least equal to the Number
of Shares for all Transactions, solely for the purpose of settlement under the
Transactions.

 

(iv)          Unless the provisions set forth below under “Private Placement and
Registration Procedures” are applicable, Dealer agrees to use any Shares
delivered by Counterparty hereunder on any Settlement Date to return to
securities lenders to close out open securities loans with respect to the
Shares.

 

(v)           In connection with bids and purchases of Shares in connection with
any Cash Settlement or Net Stock Settlement of a Transaction, Dealer shall use
its good faith efforts to comply, or cause compliance, with the provisions of
Rule 10b-18 under the Exchange Act, taking into account any purchases under
other Equity Contracts, as if such provisions were applicable to such purchases.

 

10

--------------------------------------------------------------------------------

 

Securities Laws Representations and Agreements:

 

(i)            Counterparty represents to Dealer on each Trade Date and on any
date that Counterparty notifies Dealer that Cash Settlement, Net Stock
Settlement or Alternative Settlement under “Accounting Standards Codification
(‘ASC’) 815-40; Alternative Settlement” below applies to a Transaction, that (a)
each of its filings under the Securities Act, the Exchange Act or other
applicable securities laws that are required to be filed have been filed and
that, as of the respective dates thereof and as of the date of this
representation, there is no misstatement of material fact contained therein or
omission of a material fact required to be stated therein or necessary to make
the statements made therein, in the light of the circumstances under which they
were made, not misleading; and (b) it has not and will not directly or
indirectly violate any applicable law (including, without limitation, the
Securities Act and the Exchange Act) in connection with a Transaction.  In
addition to any other requirement set forth herein, Counterparty agrees not to
designate any Settlement Date or elect Alternative Settlement under “Accounting
Standards Codification (‘ASC’) 815-40; Alternative Settlement” below if
settlement in respect of such date would result in a violation of any applicable
federal or state law or regulation, including the U.S. federal securities laws.

 

(ii)           It is the intent of Dealer and Counterparty that following any
election of Cash Settlement or Net Stock Settlement by Counterparty for a
Transaction, the purchase of Shares by Dealer during the related Unwind Period
comply with the requirements of Rule 10b5-l(c)(l)(i)(B) of the Exchange Act and
that this Confirmation shall be interpreted to comply with the requirements of
Rule 10b5-l(c).

 

Counterparty acknowledges that (a) during any Unwind Period Counterparty shall
not have, and shall not attempt to exercise, any influence over how, when or
whether to effect purchases of Shares by Dealer (or its agent or affiliate) in
connection with this Confirmation and (b) Counterparty is entering into the
Agreement and this Confirmation in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 promulgated under the Exchange Act.

 

Counterparty hereby agrees with Dealer that during any Unwind Period
Counterparty shall not communicate, directly or indirectly, any Material
Non-Public Information (as defined herein) to any Equity Derivatives Group
Personnel (as defined below).  For purposes of each Transaction, “Material
Non-Public Information” means information relating to Counterparty or the Shares
that (x) has not been widely disseminated by wire service, in one or more
newspapers of general circulation, by communication from Counterparty to its
shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (y) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares.  For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets, or other
similar information  For purposes of each Transaction, “Equity Derivatives Group
Personnel” means any employee of Dealer or its affiliates who effects purchases
or sales of Shares in connection with this Agreement.

 

(iii)          Counterparty shall, at least one day prior to the first day of
any Unwind Period, notify Dealer of the total number of Shares purchased in Rule
10b-18 purchases of blocks pursuant to the once-a-week block exception contained
in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated purchasers
during each of the four calendar weeks preceding the first day of the Unwind
Period and during the calendar week in which the first day of the Unwind Period
occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated purchaser” each being
used as defined in Rule 10b-18).

 

(iv)          During any Unwind Period, Counterparty shall (a) notify Dealer
prior to the opening of trading in the Shares on any day on which Counterparty
makes, or expects to be made, any public announcement (as defined in Rule 165(f)
under the Securities Act) of any merger, acquisition, or similar transaction
involving a recapitalization relating to Counterparty (other than any such
transaction in which the consideration consists solely of cash and there is no
valuation period), (b) promptly notify Dealer following any such

 

11

--------------------------------------------------------------------------------


 

announcement that such announcement has been made, and (c) promptly deliver to
Dealer following the making of any such announcement information indicating (1)
Counterparty’s average daily Rule 10b-18 purchases (as defined in Rule 10b-18)
during the three full calendar months preceding the date of the announcement of
such transaction and (2) Counterparty’s block purchases (as defined in Rule
10b-18) effected pursuant to paragraph (b)(4) of Rule 10b-18 during the three
full calendar months preceding the date of the announcement of such
transaction.  In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders.

 

(v)           Neither Counterparty nor any of its affiliates shall take or
refrain from taking any action (including, without limitation, any direct
purchases by Counterparty or any of its affiliates, or any purchases by a party
to a derivative transaction with Counterparty or any of its affiliates), either
under this Confirmation, under an agreement with another party or otherwise,
that might cause any purchases of Shares by Dealer or any of its affiliates in
connection with any Cash Settlement or Net Stock Settlement of a Transaction not
to meet the requirements of the safe harbor provided by Rule 10b-18 determined
as if all such foregoing purchases were made by Counterparty.

 

(vi)          Counterparty will not engage in any “distribution” (as defined in
Regulation M) that would cause a “restricted period” (as defined in Regulation
M) to occur during any Unwind Period.

 

Miscellaneous:

 

Acceleration Events.

 

(i)            Stock Borrow Event.  If in Dealer’s reasonable judgment, (a)
Dealer is not able hedge its exposure under a Transaction because insufficient
Shares are made available for borrowing by securities lenders or (b) Dealer
would incur a cost to borrow (or to maintain a borrow of) sufficient Shares to
hedge its exposure under a Transaction that is equal to or greater than 200
basis points per annum per any Share (each of (a) and (b), a “Stock Borrow
Event”), then Dealer shall be entitled to designate any Scheduled Trading Day
prior to the date the applicable Number of Shares is first reduced to zero to be
a Settlement Date for such Transaction, by providing Counterparty at least two
Scheduled Trading Days’ notice prior to the relevant Settlement Date, and to
designate the number of Settlement Shares for the relevant Settlement Date,
which shall not exceed the number of Shares as to which the relevant Stock
Borrow Event relates.

 

(ii)           Dividends.  If on any day after a Trade Date, Counterparty
declares a distribution, issue or dividend to existing holders of the Shares of
(a) any cash dividends in excess of USD 0.00 per Share or (b) share capital or
other securities of another issuer acquired or owned (directly or indirectly) by
Counterparty as a result of a spin-off or similar transaction or (c) any other
type of securities (other than Shares), rights or warrants or other assets, in
any case for payment (cash or other consideration) at less than the prevailing
market price, as determined by Dealer, then for each affected Transaction Dealer
shall be entitled to designate any Scheduled Trading Day prior to the date the
applicable Number of Shares is first reduced to zero to be a Settlement Date for
such Transaction, by providing Counterparty at least three Scheduled Trading
Days’ notice prior to the relevant Settlement Date, and to designate the number
of Settlement Shares for the relevant Settlement Date.  Counterparty agrees that
it will publicly announce any such distribution, issue or dividend at least 5
Scheduled Trading Days before the record date therefor.

 

(iii)          Stock Price Event.  If at any time after a Trade Date the traded
price per Share on the Exchange is less than or equal to 35% of the applicable
Initial Forward Price, then for each affected Transaction Dealer shall be
entitled at any time thereafter to designate one or more Scheduled Trading Days
prior to the date the applicable Number of Shares is first reduced to zero to be
a Settlement Date for such Transaction, by providing Counterparty at least ten
Scheduled Trading Days’ notice prior to the relevant Settlement Date, and to
designate the number of Settlement Shares for the relevant Settlement Date.

 

(iv)          Board Approval of Merger Event.  If on any day after a Trade Date,
the board of directors of Counterparty votes to approve any action that, if
consummated, would constitute a Merger Event, then Counterparty shall notify
Dealer of such occurrence within one Scheduled Trading Day after such

 

12

--------------------------------------------------------------------------------


 

occurrence and for each affected Transaction Dealer shall be entitled to
designate any Scheduled Trading Day prior to the date the applicable Number of
Shares is first reduced to zero to be a Settlement Date for such Transaction, by
providing Counterparty at least twenty Scheduled Trading Days’ notice prior to
the relevant Settlement Date, and to designate the number of Settlement Shares
for the relevant Settlement Date.

 

(v)           ISDA Termination.  In lieu of (a) designating an Early Termination
Date as the result of an Event of Default or Termination Event, (b) terminating
a Transaction and determining a Cancellation Amount as the result of an
Additional Disruption Event, or (c) terminating a Transaction and determining an
amount payable in connection with an Extraordinary Event to which Cancellation
and Payment would otherwise be applicable, Dealer shall be entitled to designate
for each affected Transaction any Scheduled Trading Day prior to the date the
applicable Number of Shares is first reduced to zero to be a Settlement Date for
such Transaction with respect to the applicable Number of Shares as the
Settlement Shares.

 

(vi)          Termination Settlement.  Notwithstanding anything to the contrary
herein, in the Agreement or in the Equity Definitions, if a Settlement Date is
designated by Dealer as the result of one of the foregoing sub-paragraphs (i)
through (v), Physical Settlement shall apply to the relevant Settlement Shares.

 

Private Placement and Registration Procedures.  If Counterparty notifies Dealer
that it is unable to comply with the provisions of sub-paragraph (ii) of
“Agreements and Acknowledgments Regarding Shares” above because of a change in
law or a change in the policy of the Securities and Exchange Commission or its
staff, or Dealer notifies Counterparty that in its reasonable opinion any Shares
to be delivered to Dealer by Counterparty may not be freely returned by Dealer
to securities lenders as described under such sub-paragraph (ii), or otherwise
constitute “restricted securities” as defined in Rule 144 under the Securities
Act (the date such notification is effective being the “Determination Date”),
then Counterparty may elect to effect the delivery of any such Shares (the
“Restricted Shares”) pursuant to either clause (i) or (ii) below, unless waived
by Dealer, on the later of (A)(1) if Private Placement Settlement is applicable,
the tenth Scheduled Trading Day following the Determination Date or (2) if
Registration Settlement is applicable, the thirtieth calendar day following the
Determination Date (or if such day is not a Clearance System Business Day, the
next Clearance System Business Day), (B) the date such delivery would otherwise
be due pursuant to the terms of this Confirmation and (C) the Clearance System
Business Day following notice by Dealer to Counterparty of the number of Shares
to be delivered pursuant to these “Private Placement and Registration
Procedures”; provided that if Counterparty does not so elect within three
Scheduled Trading Days of the Determination Date, Counterparty shall be deemed
to have elected clause (i) below.

 

(i)            If Counterparty is obligated to settle any Transaction with
Restricted Shares (a “Private Placement Settlement”), then delivery of
Restricted Shares by Counterparty shall be effected in customary private
placement procedures with respect to such Restricted Shares reasonably
acceptable to Dealer; provided that Counterparty may not elect a Private
Placement Settlement if, on the date of its election, it has taken, or caused to
be taken, any action that would make unavailable either the exemption pursuant
to Section 4(2) of the Securities Act for the sale by Counterparty to Dealer (or
any affiliate designated by Dealer) of the Restricted Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Restricted Shares by Dealer (or any such affiliate of Dealer).  The Private
Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Restricted Shares by Dealer), opinions and certificates,
and such other documentation as is customary for private placement agreements,
all reasonably acceptable to Dealer.  In the case of a Private Placement
Settlement, Dealer shall, in its good faith discretion, adjust the amount of
Restricted Shares to be delivered to Dealer hereunder in a commercially
reasonable manner to reflect the fact that (A) such Restricted Shares may not be
freely returned to securities lenders by Dealer and may only be saleable by
Dealer at a discount to reflect the lack of liquidity in Restricted Shares and
(B) Dealer will incur carrying costs and other costs in connection with its
hedge unwind activity relating to such Private Placement Settlement; provided
that for any Transaction in no event will Counterparty be required to deliver to
Dealer a number of Restricted Shares in excess of (i) the applicable Initial
Number of Shares multiplied by two, minus (ii) the aggregate number of Shares
delivered by Counterparty to Dealer under such Transaction prior to the date of
such delivery (the “Maximum Delivery Amount”).  If Dealer adjusts the amount of
Restricted Shares, it shall provide Counterparty with a statement indicating in
reasonable detail how such share adjustment was determined.

 

13

--------------------------------------------------------------------------------


 

If Counterparty delivers any Restricted Shares in respect of a Transaction,
Counterparty agrees that (A) such Shares may be transferred by and among Dealer
and its affiliates and (B) after the “holding period” specified in Rule 144(d)
under the Securities Act has elapsed, Counterparty shall promptly remove, or
cause the transfer agent for the Shares to remove, any legends referring to any
transfer restrictions from such Shares upon delivery by Dealer (or such
affiliate of Dealer) to Counterparty or such transfer agent of any seller’s and
broker’s representation letters customarily delivered by Dealer or its
affiliates in connection with resales of restricted securities pursuant to Rule
144 under the Securities Act, each without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer (or such affiliate of Dealer).

 

(ii)           If Counterparty elects to settle a Transaction pursuant to this
clause (ii) (a “Registration Settlement”), then Counterparty shall promptly (but
in any event no later than the Scheduled Trading Day immediately prior to the
date delivery of the Shares is due pursuant to the terms of these “Private
Placement and Registration Procedures”) file and use its reasonable efforts to
make effective under the Securities Act a registration statement or supplement
or amend an outstanding registration statement in form and substance reasonably
satisfactory to Dealer, to cover the resale of Restricted Shares (the
“Registered Shares”) in accordance with customary resale registration
procedures, including covenants, conditions, representations, underwriting
discounts, commissions, indemnities, due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements, all reasonably acceptable to Dealer.  If Dealer, in its
reasonable discretion, is not satisfied with such procedures and documentation
or if a Settlement Date is designated by Dealer pursuant to the “Acceleration
Events” provisions above, Private Placement Settlement shall apply and
Counterparty shall effect delivery of Restricted Shares by the tenth Scheduled
Trading Day following notification from Dealer.  In the case of a Registration
Settlement, Dealer shall, in its good faith discretion, adjust the amount of
Registered Shares to be delivered to Dealer under the relevant Transaction in a
commercially reasonable manner to reflect the fact that Dealer will incur
carrying costs and other costs in connection with its hedge unwind activity
relating to such Registered Settlement; provided that for any Transaction in no
event will Counterparty be required to deliver to Dealer a number of Registered
Shares in excess of the Maximum Delivery Amount for such Transaction.  If Dealer
adjusts the amount of Registered Shares, it shall provide Counterparty with a
statement indicating in reasonable detail how such share adjustment was
determined.

 

Indemnity.  Counterparty agrees to indemnify Dealer and its affiliates and their
respective directors, officers, employees, agents and controlling persons
(Dealer and each such affiliate or person being an “Indemnified Party”) from and
against any and all losses, claims, damages and liabilities, joint and several,
incurred by or asserted against such Indemnified Party arising out of, in
connection with, or relating to, the execution or delivery of this Confirmation,
the performance by the parties hereto of their respective obligations under any
Transaction, any breach of any covenant or representation made by Counterparty
in this Confirmation or the Agreement or the consummation of the transactions
contemplated hereby and will reimburse any Indemnified Party for all reasonable
expenses (including reasonable legal fees and expenses) as they are incurred in
connection with the investigation of, preparation for, or defense of any pending
or threatened claim or any action or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto, except to the extent resulting
from Dealer’s gross negligence or willful misconduct.

 

Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO ANY TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

Governing Law/Jurisdiction.  This Confirmation shall be governed by the laws of
the State of New York without reference to the conflict of laws provisions
thereof.  The parties hereto irrevocably submit to the exclusive jurisdiction of
the courts of the State of New York and the United States Court for the Southern
District of New York in connection with all matters relating hereto and waive
any objection to the laying of venue in, and any claim of inconvenient forum
with respect to, these courts.

 

14

--------------------------------------------------------------------------------


 

Designation by Dealer.  Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any Shares or other securities to or from Counterparty, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer obligations in
respect of any Transaction and any such designee may assume such obligations. 
Dealer shall be discharged of its obligations to Counterparty only to the extent
of any such performance.

 

Accounting Standards Codification (‘ASC’) 815-40; Alternative Settlement.  The
parties hereby agree that all documentation with respect to a Transaction is
intended to qualify such Transaction as an equity instrument for purposes of
Accounting Standards Codification (‘ASC’) 815-40.  If, subject to “Netting and
Set-off” below, Counterparty owes Dealer any amount in connection with a
Transaction pursuant to Section 12.7 or 12.9 of the Equity Definitions (except
in the case of an Extraordinary Event in which the consideration or proceeds to
be paid to holders of Shares as a result of such event consists solely of cash)
or pursuant to Section 6(d)(ii) of the Agreement (except in the case of an Event
of Default in which Counterparty is the Defaulting Party or a Termination Event
in which Counterparty is the Affected Party, other than (x) an Event of Default
of the type described in Section 5(a)(iii), (v), (vi) or (vii) of the Agreement
or (y) a Termination Event of the type described in Section 5(b)(i), (ii),
(iii), (iv), or (v) of the Agreement that in the case of either (x) or (y)
resulted from an event or events outside Counterparty’s control) (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy any such Payment Obligation by delivery of Termination Delivery Units
(as defined below) by giving irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, between the hours of 9:00 a.m. and
4:00 p.m. New York time on the Closing Date, Early Termination Date or other
date of termination or cancellation, as applicable (“Notice of Termination
Delivery”).  Upon Notice of Termination Delivery, Counterparty shall deliver to
Dealer a number of Termination Delivery Units having a cash value equal to the
amount of such Payment Obligation (such number of Termination Delivery Units to
be delivered to be determined by the Calculation Agent acting in a commercially
reasonable manner, taking into account whether the Termination Delivery Units so
delivered are freely tradable).  Settlement relating to any delivery of
Termination Delivery Units pursuant to this provision shall occur within three
Scheduled Trading Days.  “Termination Delivery Unit” means (A) in the case of a
Termination Event, an Event of Default or an Extraordinary Event (other than an
Insolvency, Nationalization, Merger Event or Tender Offer), one Share or (B) in
the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer; provided that if such
Insolvency, Nationalization, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

 

Disclosure. Effective from the date of commencement of discussions concerning a
Transaction, each of Dealer and Counterparty and each of their employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of such Transaction
and all materials of any kind (including opinions or other tax analyses)
relating to such tax treatment and tax structure.

 

Right to Extend.  Dealer may postpone any Settlement Date or any other date of
valuation or delivery, with respect to some or all of the relevant Settlement
Shares, if Dealer determines, in its discretion, that such extension is
reasonably necessary or appropriate to enable Dealer to effect purchases of
Shares in connection with its hedging activity hereunder or under any other
Equity Contract in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal and
regulatory requirements, as determined by Dealer based upon the advice of
outside counsel of national standing.

 

Counterparty Share Repurchases.  Counterparty agrees not to repurchase any
Shares if, immediately following such purchase, the Number of Shares for all
Transactions under this Confirmation and all other Equity Contracts (as defined
in “Netting and Set-off” below) would be equal to or greater than 8.0% of the
number of then-outstanding Shares or such lower number of Shares as Dealer
notifies Counterparty would, in the reasonable judgment of outside counsel of
national standing for Dealer, present legal or regulatory issues for Dealer.

 

Limit on Beneficial Ownership.  Notwithstanding any other provisions hereof,
Dealer shall not be entitled to receive Shares hereunder (whether in connection
with the purchase of Shares on any Settlement Date or otherwise) to the extent
(but only to the extent) that such receipt would result in Dealer and its
affiliates (i) directly or indirectly beneficially owning (as such term is
defined for purposes of Section 13(d) of the Exchange Act or, if it would result

 

15

--------------------------------------------------------------------------------


 

in a higher percentage of beneficial ownership, the equivalent calculation for
purposes of determining a ten percent beneficial owner under Section 16 of the
Exchange Act) at any time in excess of 4.9% of the outstanding Shares or (ii)
having direct or indirect ownership or control (for purposes of the Bank Holding
Company Act of 1956, as amended) at any time in excess of 4.9% of the
outstanding Shares.  Any purported delivery hereunder shall be void and have no
effect to the extent (but only to the extent) that such delivery would result in
Dealer and its affiliates directly or indirectly so beneficially owning or so
owning or controlling in excess of 4.9% of the outstanding Shares.  If any
delivery owed to Dealer hereunder is not made, in whole or in part, as a result
of this provision, Counterparty’s obligation to make such delivery shall not be
extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Dealer gives notice to Counterparty that such delivery would not result in
Dealer and its affiliates directly or indirectly so beneficially owning or so
owning or controlling in excess of 4.9% of the outstanding Shares.

 

Commodity Exchange Act.  Each of Dealer and Counterparty agrees and represents
that it is an “eligible contract participant” as defined in the U.S. Commodity
Exchange Act, as amended (the “CEA”), the Agreement and each Transaction are
subject to individual negotiation by the parties and have not been executed or
traded on a “trading facility” as defined in the CEA.

 

Securities Act.  Each of Dealer and Counterparty agrees and represents that it
is a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act, or an “accredited investor” as defined under the Securities Act.

 

ERISA.  Each of Dealer and Counterparty agrees and represents that the assets
used in each Transaction (a) are not assets of any “plan” (as such term is
defined in Section 4975 of the U.S. Internal Revenue Code (the “Code”)) subject
to Section 4975 of the Code or any “employee benefit plan” (as such term is
defined in Section 3(3) of the U.S. Employee Retirement Income Security Act of
1974, as amended (“ERISA”)) subject to Title I of ERISA, and (b) do not
constitute “plan assets” (as such term is defined in Section 3(42) of ERISA).

 

Bankruptcy Status.  Dealer acknowledges and agrees that this Confirmation is not
intended to convey to Dealer rights with respect to the transactions
contemplated hereby that are senior to the claims of Counterparty’s common
stockholders in any U.S. bankruptcy proceedings of Counterparty; provided,
however, that nothing herein shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to this Confirmation and the Agreement; and provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transaction other than the Transactions.

 

No Collateral.  The parties acknowledge that none of the Transactions are
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to the Agreement.  Without limiting the
generality of the foregoing, none of the Transactions will be considered to
create obligations covered by any collateral credit support annex to the
Agreement and will be disregarded for the purposes of calculating any exposures
pursuant to any such annex.

 

Netting and Set-off.  Dealer agrees not to set-off or net amounts due from
Counterparty with respect to any Transaction against amounts due from Dealer to
Counterparty under obligations other than Equity Contracts.  Section 2(c) of the
Agreement as it applies to payments due with respect to any Transaction shall
remain in effect and is not subject to the first sentence of this provision. 
The parties agree that Section 6(f) of the Agreement is amended and restated to
read as follows:

 

“(f)          Upon the occurrence of an Event of Default or Termination Event
with respect to Counterparty as the Defaulting Party or the Affected Party
(“X”), Dealer (“Y”) will have the right (but not be obliged) without prior
notice to X or any other person to set-off or apply any obligation of X under an
Equity Contract owed to Y (or any Affiliate of Y) (whether or not matured or
contingent and whether or not arising under this Agreement, and regardless of
the currency, place of payment or booking office of the obligation) against any
obligation of Y (or any Affiliate of Y) under an Equity Contract owed to X
(whether or not matured or contingent and whether or not arising under this
Agreement, and regardless of the currency, place of payment or booking office of
the obligation).  Y will give notice to the other party of any set-off effected
under this Section 6(f).

 

16

--------------------------------------------------------------------------------


 

“Equity Contract” shall mean for purposes of this Section 6(f) any Transaction
relating to Shares sold pursuant to the Distribution Agreement.

 

If any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

Nothing in this Section 6(f) shall be effective to create a charge or other
security interest.  This Section 6(f) shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).”

 

Wall Street Transparency and Accountability Act of 2010.  The parties hereby
agree that none of (a) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (b) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after any
Trade Date, (c) the enactment of WSTAA or any regulation under the WSTAA, (d)
any requirement under WSTAA nor (e) an amendment made by WSTAA, shall limit or
otherwise impair either party’s rights to terminate, renegotiate, modify, amend
or supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from
Change in Law, Increased Cost of Stock Borrow or Illegality (as defined in the
Agreement)).

 

Tax Representations.

 

(i)            For the purpose of Section 3(e) of the Agreement, each party
makes the following representation:

 

(A)          It is not required by any applicable law, as modified by the
practice of any relevant governmental revenue authority, of any Relevant
Jurisdiction to make any deduction or withholding for or on account of any Tax
from any payment (other than interest under Section 9(h) of the Agreement and
any other payments of interest and penalty charges for late payment) to be made
by it to the other party under the Agreement.

 

(B)           In making this representation, a party may rely on (i) the
accuracy of any representations made by the other party pursuant to Section 3(f)
of this Agreement, (ii) the satisfaction of the agreement contained in Section
4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
the Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of the Agreement, provided that it shall not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) by
reason of material prejudice to its legal or commercial position.

 

(ii)           For the purpose of Section 3(f) of the Agreement:

 

(A)          Dealer makes the following representation(s):

 

(1)           It is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for United States
federal income tax purposes.

 

(2)           It is a financial institution that is an exempt recipient under
Treasury Regulation Section 1.6409—4(c)(1)(ii)(M).

 

(B)           Counterparty represents that it is a “U.S. person” (as that term
is used in section 1.1441-4(a)(3)(ii) of United States Treasury Regulations) for
United States federal income tax purposes.

 

Change of Account.  Section 2(b) of the Agreement is hereby amended by the
addition after the word “delivery” in the first line thereof of the phrase “to
another account in the same legal and tax jurisdiction”.

 

17

--------------------------------------------------------------------------------


 

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to John Servidio at Bank of America, N.A. (email
john.servidio@bofasecurities.com).

 

 

 

Very truly yours,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/  David Moran

 

 

Name:

David Moran

 

 

Title:

Managing Director

 

 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the date first written above.

 

AFFILIATED MANAGERS GROUP, INC.

 

 

By:

/s/ John Kingston, III

 

 

Name: John Kingston, III

 

Title:   Vice Chairman, General Counsel and Secretary

 

 

Signature page to Registered Forward

 

Transaction Confirmation

 

--------------------------------------------------------------------------------

 

 

 

[g136643km05i001.jpg]

 

ANNEX A

 

PRICING SUPPLEMENT

 

DATE:

[               ]

 

 

TO:

Affiliated Managers Group, Inc.

 

600 Hale Street

 

Prides Crossing, MA  01965

ATTENTION:

Jay C. Horgen

FACSIMILE:

(617) 747-3380

 

 

FROM:

Bank of America, N.A.

 

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

One Bryant Park

 

New York, NY  10036

 

Attn:  John Servidio

TELEPHONE:

(646) 855-2527

FACSIMILE:

(704) 208-2869

 

 

SUBJECT:

Registered Forward Transaction

 

 

REFERENCE NUMBER(S):

[               ]

 

Ladies and Gentlemen:

 

This Pricing Supplement is the Pricing Supplement contemplated by the Registered
Forward Transaction dated as of August 8, 2012 (the “Confirmation”) between
Affiliated Managers Group, Inc. (“Counterparty”) and Bank of America, N.A.
(“Dealer”) for the Transaction with the Trade Date referenced below.

 

For all purposes under the Confirmation:

 

(a)                                  the Trade Date is [                    ];

 

(b)                                 the Hedge Completion Date is
[                    ];

 

(c)                                  the Number of Shares shall be
[                    ], subject to further adjustment in accordance with the
terms of the Confirmation;

 

(d)                                 the Initial Forward Price shall be USD
[                    ]; and

 

(e)                                  the Final Date is [                    ].

 

A-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Confirmed as of the date first above written:

 

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------
